Citation Nr: 0200367	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  93-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to separate disability evaluations for 
varicose veins and phlebitis of the right lower extremity.

2.  Entitlement to a higher initial disability evaluation for 
service-connected right lower extremity chronic venous 
insufficiency post-phlebitic syndrome with resultant varicose 
veins and chronic superficial thrombophlebitis of the mid-
calf.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, denied 
the benefits sought on appeal.  In a February 1998 decision, 
the Board affirmed the RO's denial of benefits sought and the 
veteran appealed that decision to the United States Court of 
Veterans Appeals, now known as the United States Court of 
Appeals for Veterans Claims (Court).  In April 2000, the 
Court issued a Memorandum Decision, vacating the Board's 
Decision in regard to the issues currently before the Board 
and remanding said issues for additional development and 
consideration.  In compliance with the Court's April 2000 
Order, the Board remanded the matter to the RO in January 
2001, requesting additional development and consideration of 
amendments made to the schedule of ratings during the 
pendency of the veteran's appeal.  In April 2001, the RO 
again denied the veteran's request for separate disability 
evaluations for varicose veins and phlebitis, but granted a 
40 percent disability evaluation for his right lower 
extremity disorder as a whole, effective from January 12, 
1998, based on changes made to the schedule of ratings.  The 
veteran continued his appeal of the rating assigned for his 
right lower extremity disorder.

The Board notes that the veteran has raised two additional 
issues which have not been developed and adjudicated by the 
RO.  First, in his April 2001 letter, the veteran claimed he 
should be awarded a higher disability evaluation effective 
from December 28, 1989, as that was the date he filed his 
original claim.  The Board interprets the veteran's 
contentions as a claim for entitlement to an earlier 
effective date for the award of service connection for his 
service-connected right leg disability.  Second, the 
veteran's representative, in the Informal Hearing 
Presentation dated in October 2001, indicated that the 
veteran is no longer employable.  It is not clear from the 
record whether the veteran wishes to raise a separate issue 
of entitlement to a total disability rating based on 
individual unemployability due to his service-connected 
disabilities or whether these contentions were just related 
to his claim for an increased evaluation for his service-
connected right leg disability.  However, the veteran's 
representative does cite to 38 C.F.R. § 4.16.  Thus, both 
these matters are referred to the RO.  As these additional 
issues have not been adjudicated and developed, and as they 
are not intertwined with the issues developed, such issues 
are referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 
398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The specific etiology of the veteran's symptoms involving 
his right lower extremity cannot be differentiated between 
those caused by his varicose veins and those caused by his 
chronic post-phlebitic changes.

3.  The veteran experiences persistent edema, stasis 
pigmentation, and persistent ulceration in his right lower 
extremity.



CONCLUSIONS OF LAW

1.   The criteria for separate evaluations for varicose veins 
and post-phlebitic changes of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.14 (2001).

2.  The criteria for a disability evaluation in excess of 30 
percent for right lower extremity chronic venous 
insufficiency post-phlebitic syndrome with resultant varicose 
veins and chronic superficial thrombophlebitis of the mid-
calf, prior to January 12, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.400, 
4.1-4.16 (2001); 38 C.F.R. § 4.104, Diagnostic Codes 7120-
7121 (1997).

3.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 60 percent disability evaluation for right 
lower extremity chronic venous insufficiency post-phlebitic 
syndrome with resultant varicose veins and chronic 
superficial thrombophlebitis of the mid-calf have been met as 
of January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.400, 4.1-4.16, 4.104, Diagnostic Codes 7120-
7121 (2001); 38 C.F.R. § 4.104, Diagnostic Codes 7120-7121 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims and duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
(now codified as amended at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2001)), and the VA's implementing regulations, 
66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims.  
The veteran was afforded VA examinations and the RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In fact, it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
The veteran was also given the opportunity to appear and 
testify before both an RO Hearing Officer and a member of 
the Board to advance any and all arguments in favor of his 
claims.

I.  Background

In a December 1996 rating decision the veteran was granted 
service-connection was granted for right lower extremity 
chronic venous insufficiency post-phlebitic syndrome with 
resultant varicose veins and chronic superficial 
thrombophlebitis of the mid-calf.  A 30 percent disability 
evaluation was assigned for that disability under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7120-7120.  The veteran appealed 
the assignment of the 30 percent evaluation assigned, 
stating that his condition was more severe than 30 percent.  
He also claimed an earlier effective date for the award; 
stating that the effective date should be 1946 as that is 
when his disability actually began.

Prior to the December 1996 rating decision the veteran 
underwent two VA examinations.  In September 1995, the 
veteran was found to have severe and chronic varicosities of 
the lower extremities.  Not only was the veteran noted to 
have numerous varicosities below the knees, he was found to 
have a 2.5 centimeter varicose mass just above the right 
knee posteriorly.  There was no evidence of paresthesia of 
any arterial abnormality; there was no mention of abnormal 
pigmentation.  In June 1996, the veteran continued his 
complaints of pain and swelling in the lower extremities.  
He was found to have chronic venous insufficiency of both 
lower extremities, with vascular laboratory confirmation of 
deep venous valvular reflux at the right common femoral 
vein, as well as post-phlebitic syndrome of the right lower 
extremity with resultant varicose veins, venous edema, skin 
changes and ulceration.  Chronic superficial 
thrombophlebitis of the right lower extremity in the mid-
calf was also diagnosed.   The examiner opined at that time 
that the veteran's degree of venous impairment was 
moderately severe due to the venous edema, skin changes, 
ulceration, complaints of pain, and tenderness noted on 
physical examination.

In a June 1997 rating decision, the RO denied the assignment 
of an earlier effective date for service connection for the 
veteran's right leg disorder as well as the veteran's 
request for a higher disability evaluation.  The veteran 
continued his appeal regarding the assignment of a higher 
initial disability evaluation, but did not appeal the issue 
of an earlier effective date.  The veteran did, however, 
request that the symptoms of his vascular disorder be 
evaluated separately.  Specifically, the veteran contends 
that his varicose veins and post-phlebitic changes should be 
evaluated separately.

Subsequent to the Board's Remand in January 2001, the 
veteran underwent another VA examination in February 2001.  
He was noted to complain of constant pain in his right lower 
extremity that increased with walking, chronic swelling, and 
continuous ulceration in the right lower extremity.  Upon 
examination, he was found to have small ulcerations on the 
right lower extremity below the knee and varicosities 
primarily behind the knee and ankle which collapsed easily 
with straight leg raising.  The veteran had 1+ edema of his 
right lower extremity and the skin had a mottled brown 
discoloration.  There was no evidence of cellulitis or 
superficial phlebitis and the examiner opined that the 
veteran's varicose veins and post-phlebitic changes were 
mild to moderately severe.  The examiner further opined that 
the specific etiology of the veteran's symptoms could not be 
differentiated between those caused by his varicose veins 
and those caused by his chronic post-phlebitic changes.

Based on the evidence as outlined above, in April 2001, the 
RO found that separate ratings for varicose veins and post-
phlebitic changes could not be rendered as there was no 
medical differentiation made between the symptoms of each 
disorder.  The RO did, however, assign a 40 percent 
disability evaluation for the veteran's right lower 
extremity disorder under Diagnostic Codes 7120-7121 based on 
new criteria which became effective January 12, 1998.  
Accordingly, January 12, 1998, was assigned as the effective 
date of the award.  The RO noted that under the old 
criteria, the 30 percent evaluation continued to be 
appropriate.  The veteran continued his appeal.

II.  Legal analysis

A.  Separate Evaluations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.

Under 38 C.F.R. § 4.104, Diagnostic Code 7020 sets out the 
criteria for evaluating varicose veins and Diagnostic Code 
7121 sets out the criteria for evaluating phlebitis, 
thrombophlebitis, and post-phlebitic syndrome of any 
etiology.  The medical evidence of record clearly shows that 
the veteran has continued to suffer from symptoms associated 
with both varicose veins and post-phlebitic changes, but said 
symptoms have been reported as due to a vascular disorder.  
The veteran's condition has also been described as a post-
phlebitic syndrome of the right lower extremity with 
resultant varicose veins.  Most recently, a VA examiner 
opined that the specific etiology of the veteran's symptoms 
could not be differentiated between the two disorders of the 
right lower extremity.

The Board notes that although the veteran is requesting 
separate evaluation of his vascular disorders, he has at no 
time made a distinction between what he believes the cause of 
each symptom to be.  Accordingly, because there is no medical 
evidence suggesting that the symptoms experienced by the 
veteran can be differentiated between the two diagnoses, the 
Board finds that it would be duplicative to evaluate the 
veteran's impairment under both the rating formula for 
varicose veins and the rating formula for phlebitis, 
thrombophlebitis, and post-phlebitic syndrome.  Consequently, 
the veteran's appeal must be denied in this regard.

B.  Increased Evaluation

As stated above, disability evaluations are determined by the 
application of the schedule of ratings which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases such as this one where the veteran has continuously 
pursued his appeal of an initial rating, consideration must 
also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time based on the fact found, a 
practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

As indicated above, the criteria for evaluating 
cardiovascular disorders was amended, effective from January 
12, 1998, during the pendency of this claim.  See 62 FR 
65207-65244 (Dec. 11, 1997).  The Court has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in a 
recent precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change.  Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then-
existing rating criteria.  See VAOPGCPREC 3-2000 (April 10, 
1999).

The veteran's right lower extremity disorder has been 
evaluated using 38 C.F.R. § 4.104, Diagnostic Codes 7120 and 
7121.  Prior to January 12, 1998, the criteria in Diagnostic 
Code 7120 for evaluating varicose veins was as follows:  a 30 
percent evaluation was assigned for moderately severe 
bilateral varicose veins involving superficial veins above 
and below the knee with varicosities of the long saphenous 
ranging in size from one to two centimeters in diameter with 
symptoms of pain or cramping on exertion and no involvement 
of the deep circulation; a 50 percent evaluation was assigned 
for severe bilateral varicose veins involving superficial 
veins above and below the knee with involvement of the long 
saphenous rating over two centimeters in diameter, marked 
distortion and sacculation with edema and episodes of 
ulceration and no involvement of the deep circulation; and, a 
60 percent evaluation was assigned for pronounced bilateral 
varicose veins with secondary involvement of the deep 
circulation as demonstrated by Trendelenburg's and Perthe's 
tests, ulceration and pigmentation.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

Prior to January 12, 1998, the criteria in Diagnostic Code 
7121 for evaluating phlebitis or thrombophlebitis was as 
follows:  a 30 percent evaluation was assigned when there was 
evidence of persistent swelling of the leg or thigh increased 
on standing or walking one or two hours readily relieved by 
recumbency, and moderate discoloration, pigmentation or 
cyanosis; a 60 percent evaluation was assigned when there was 
evidence of persistent swelling subsiding only very slightly 
and incompletely with recumbency elevation with pigmentation, 
cyanosis, eczema or ulceration; and, a 100 percent evaluation 
was assigned when there was evidence of massive board-like 
swelling with severe and constant pain at rest.  See 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1997).

The criteria in effect on and since January 12, 1998, for 
both varicose veins and post-phlebitic syndrome under 
Diagnostic Codes 7120 and 7121, respectively, were changed to 
evaluate the disease as a whole, with each extremity 
separately evaluated and combined using 38 C.F.R. §§ 4.25 and 
4.26, if applicable.  Because the veteran is only service-
connected for a right lower extremity disorder, separate 
evaluations is not an issue here.

The current criteria currently outlined in Diagnostic Codes 
7120 and 7121 are the mirror image of each other and provide 
for evaluating the cardiovascular disorders of varicose veins 
and post-phlebitic syndrome as follows:  a 20 percent 
evaluation is assigned when there is evidence of persistent 
edema incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema; a 40 
percent evaluation is assigned when there is evidence of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration; a 60 percent evaluation is 
assigned when there is evidence of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; and, a 100 percent evaluation is 
assigned when there is evidence of massive board-like edema 
with constant pain at rest.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7120 and 7121 (2001).

Given the evidence as outlined above and using the rating 
criteria in effect prior to January 12, 1998, the Board finds 
that the 30 percent evaluation assigned for the veteran's 
right lower extremity disorder prior to January 12, 1998 
accurately reflects the level of impairment.  Specifically, 
the veteran's impairment was described as moderately severe 
and there were findings of varicosities above and below the 
knee with persistent swelling and pain, moderate 
discoloration, and no involvement of the deep circulation.  A 
50 percent evaluation under Diagnostic Code 7120 is not 
warranted as there was no evidence of marked distortion and 
sacculation with edema.  A 60 percent evaluation under 
Diagnostic Code 7121 is not warranted as there was no 
evidence of persistent swelling subsiding only very slightly 
and incompletely with recumbency elevation with pigmentation, 
cyanosis, eczema or ulceration.  Accordingly, the veteran's 
request for an initial disability evaluation in excess of 30 
percent prior to January 12, 1998, is hereby denied.

As of January 12, 1998, however, the Board finds that the 
veteran meets the criteria for a 60 percent evaluation under 
the current version of both Diagnostic Codes 7120 and 7121.  
See 38 C.F.R. § 4.104, Diagnostic Codes 7120 and 7121 (2001).  
The medical evidence dated in February 2001 reveals the 
presence of edema, stasis pigmentation, and ulceration and 
there is nothing in the record to refute the veteran's 
contention that his edema and ulceration are persistent in 
nature.  Thus, the Board finds that there is a substantial 
doubt within the range of probability that the veteran does 
suffer from persistent ulceration so as to warrant the 
assignment of a 60 percent evaluation as opposed to a 40 
percent evaluation which only requires a showing of 
persistent edema, stasis pigmentation, and intermittent 
ulceration.  However, the Board further finds that there is 
no evidence of board-like edema; thus, the assignment of a 
100 percent disability evaluation is not warranted.  
Accordingly, the Board concludes that a 60 percent disability 
evaluation is warranted for the veteran's right lower 
extremity disorder as of January 12, 1998.  

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected right lower 
extremity disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairment experienced by the veteran.



ORDER

Entitlement to separate disability evaluations for varicose 
veins and post-phlebitic changes of the right lower extremity 
is denied.

Entitlement to an initial disability evaluation higher than 
30 percent prior to January 12, 1998, for right lower 
extremity chronic venous insufficiency post-phlebitic 
syndrome with resultant varicose veins and chronic 
superficial thrombophlebitis of the mid-calf, is denied.

Entitlement to a 60 percent disability evaluation on and 
after January 12, 1998, for right lower extremity chronic 
venous insufficiency post-phlebitic syndrome with resultant 
varicose veins and chronic superficial thrombophlebitis of 
the mid-calf, is granted.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


